Citation Nr: 0301873	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to a compensable initial rating for left 
ulnar neuropathy. 

2.  Entitlement to a compensable initial rating for fracture 
of the right 5th metacarpal.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from November 1990 to April 
1997.  This appeal arises from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  Residuals of injury to the left upper extremity are 
currently manifested by left arm pain during certain 
activities and sensory disturbances in the left hand.

2.  Manifestations of a fracture of a right 5th metacarpal 
fracture are dorsal angulation deformity of the metacarpal 
bone, weakened right hand grip strength, pain on repetitive 
movement of the 5th digit, morning stiffness, and tenderness 
to palpation over the right 5th metacarpal.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for left 
ulnar neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2002).

2.  The criteria for an initial 10 percent rating for 
residuals of right 5th metacarpal fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.71a, 4.73, Diagnostic Codes 5227, 5399-5309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) contains 
extensive provisions regarding VA's obligations to notify 
claimants of any information and/or evidence which might be 
needed in their claims, and to assist claimants in obtaining 
such evidence, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  VA has published regulations to implement 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Veterans Claims 
Assistance Act and the implementing regulations pertinent to 
the issue on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award evaluations 
in excess of those currently assigned for the 
service-connected disorders.  He was provided adequate notice 
that VA would help him secure evidence in support of his 
claims if he identified that evidence.  The RO asked the 
veteran to authorize release of any additional private 
medical records, but the veteran did not respond to this 
request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Additionally, he was provided notice of, and he did report 
for, VA examinations to help determine the extent of his 
disorders.

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  Finally, these documents provided notice why this 
evidence was insufficient to award evaluations in excess of 
that currently assigned for the service-connected disorders, 
as well as notice that the veteran could still submit 
supporting evidence.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2002).  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 
(2002).  



I.  Left Ulnar Neuropathy

The veteran's service medical records reflect that he had 
possibly dislocated the "right" (sic) shoulder during a 
parachute landing in 1994 for which he underwent treatment 
and rehabilitative therapy; however, he complained of left 
shoulder, left arm, and left hand pain and numbness in 
November 1995, which was felt to be caused by overuse.  In 
March 1996, he complained of left upper extremity numbness 
and sharp shoulder pain when weight lifting.  A March 1996 
electromyography (EMG) report suggested left carpal tunnel 
syndrome and left ulnar neuropathy.  A July 1990 report of 
medical history questionnaire reflects that the veteran was 
left handed.  

According to a June 1998 VA joints compensation and pension 
examination report, the claims file was not available for 
review.  The examiner noted that the veteran had dislocated 
the left shoulder during active service and that the veteran 
had reported chronic left shoulder and arm trouble since 
then.  The veteran also felt that his left hand had grown 
weaker and reported occasional left hand numbness.  The 
veteran recalled that while in service, he underwent 
electromyography (EMG), which resulted in a finding of carpal 
tunnel syndrome and maybe a pinched nerve somewhere.  He 
complained of having difficulty performing manual labor.  The 
diagnosis was left shoulder dislocation with chronic shoulder 
pain, possibly associated with brachial plexus lesion.  

The veteran also underwent a VA hand and thumb compensation 
and pension examination in June 1998.  The report noted that 
the veteran had dislocated his shoulder during active service 
with strength and sensation problems in the left hand since 
that time.  The veteran reportedly said that extensive use of 
the left hand resulted in flare-ups of pins and needles, 
numbness, tingling, and pain.  There was no anatomical defect 
or function defect.  The left hand had full range of active 
and passive motion.  
 
In October 1998, the veteran underwent surgery for left 
shoulder instability at a private facility.  The surgery 
report notes that a dislocation during active service had 
been treated non-operatively, but because such measures 
failed, surgery was required.  Arthroscopic evaluation 
revealed anterior and posterior laxity of the glenohumeral 
joint; however the shoulder still had normal range of motion 
and the rotator cuff and ligaments were intact.  An 
arthroscopic tightening of the glenohumeral ligaments was 
performed and excellent ligament tension was observed 
following this procedure.   

In June 2002, the veteran underwent a VA peripheral nerves 
compensation and pension examination.  The examiner noted a 
review of the claims file.  The veteran complained of left 
arm pain while performing activities such as mowing the lawn 
and playing with his child.  He reported that he was left-
handed.  He denied any flare-ups of symptoms, paresthesia, or 
dysthesia.  He took no medication.  The examiner noted full 
left shoulder range of motion.  Power, bulk, and tone were 
normal in the deltoid, biceps, triceps, and in the wrist 
extensors and flexors.  The veteran had full strength and 
full sensation to pinprick, light touch, and vibration.  Deep 
tendon reflexes were normal and equal.  Plantar responses 
were downgoing.  The examiner stated that even though the 
service medical records listed a history of a right shoulder 
injury, it was the left shoulder that was injured.  A 1996 
EMG showed left carpal tunnel syndrome and left ulnar 
neuropathy but no nerve impingement in the shoulder.  The 
examiner opined that any left ulnar neuropathy was not 
related to a shoulder injury and it was "not at least as 
likely as not" that any left shoulder problem was related to 
any right shoulder problem. 

The veteran also underwent a VA orthopedic evaluation in June 
2002.  He reported continued left shoulder discomfort and 
that he used Motrin(r) for shoulder pain that occurred at 
night.  The examiner found some tenderness in the bicipital 
groove, problems when the veteran used his left arm over his 
head, and increased shoulder pain on repetitive motion.  The 
examiner noted excellent muscle bulk.  A 1-inch post 
operative scar and a 1/2-inch postoperative scar in the 
shoulder area were noted.  Range of shoulder and arm motion 
was to 175 degrees forward flexion, 170 degrees abduction, 
external rotation was 90 degrees, and internal rotation was 
70 degrees.  Deep tendon reflexes were normal and equal.  X-
rays were unremarkable.  The assessment was recurrent 
dislocation, status post reconstruction.  

Impairment of the clavicle or scapula with nonunion and 
without loose movement is assigned a 10 percent disability 
rating or with loose movement 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2002).  Impairment of the clavicle or 
scapula with malunion is assigned a 10 percent disability 
rating, or is rated on impairment of function.  Id. 

Diagnostic Code 5303 rates injuries of Muscle Group III, 
intrinsic muscles of the shoulder girdle, including the 
clavicular and the deltoid.  These muscles elevate, abduct, 
and help swing the arm forward and backward.  A 
noncompensable disability rating is assigned for a slight 
disability of either side.  A 10 percent rating is warranted 
when the disability is moderate.  A 20 percent rating is 
assigned for a moderately disability of either side or a 
moderately severe disability of the non-dominant side.  A 30 
percent rating is assigned for moderately severe disability 
of the dominant side.  38 C.F.R. § 4.73, Diagnostic Code 5303 
(2002).

The service-connected left upper extremity disability has 
been manifested throughout the appeal period by left arm pain 
during certain activities, as well as left hand sensory 
disturbance, such as numbness and tingling.  The left 
shoulder exhibits approximately full range of motion, albeit 
with some pain in overhead reaching.  See 38 C.F.R. § 4.71, 
Plate I (2002).  Associated muscles appear to have full 
strength and bulk.  The veteran has denied any flare-ups of 
symptoms.  

Comparing the symptoms attributed to the service-connected 
disability of the left upper extremity with the criteria of 
Diagnostic Code 5203, the Board does not find any basis for a 
compensable rating.  There is no apparent clavicle 
impairment, or loose or non-union of that joint.  Limitation 
of motion of the shoulder joint is approximately normal and 
laxity or instability of any kind has not been shown.  
Additionally, the veteran has complained of pain during 
activities such as lawn mowing and playing with his child.  
Difficulty with overhead reaching has been reported.  
However, applying the criteria of Diagnostic Code 5303 to 
manifestations of the veteran's left arm disorder, the Board 
notes that slight impairment of either (dominant or non-
dominant) side warrants a noncompensable rating.  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a 
(2002).  

Complete paralysis of the ulnar nerve results in "Griffin 
Claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  Complete 
paralysis warrants a 60 percent rating for the major hand.  
Incomplete severe paralysis of the major hand warrants a 40 
percent rating.  Incomplete moderate paralysis of the major 
hand warrants a 30 percent rating.  Incomplete mild paralysis 
of the major hand warrants a 10 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8516, 8616, 8716 (2002).

Comparing the symptoms attributed to the service-connected 
disability of the left upper extremity with the criteria of 
Diagnostic Code 8516, the Board finds that occasional left 
hand numbness is evidence of incomplete mild paralysis.  
While this symptom may not be significantly disabling, 
regulations specifically provide for sensory disturbances.  
See 38 C.F.R. § 4.120 (2002).  Moreover, when the involvement 
is wholly sensory, as in this case, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2002).  In the instant case, left hand sensory 
disturbance is mild in degree, as the left hand symptoms are 
only occasional and do not effect the intrinsic strength of 
the left hand.  Accordingly, a 10 percent evaluation under 
the provisions of Diagnostic Code 8516 is warranted.

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for left 
ulnar neuropathy as of the day of receipt of the veteran's 
claim, i.e., May 15, 1998.  See 38 C.F.R. § 3.400 (2002).  
After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 10 percent 
for the disability at issue at any time subsequent to this 
date.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, an initial 10 percent evaluation, but no more, 
is warranted for left ulnar neuropathy.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Right 5th Metacarpal

Service medical records reflect that the veteran suffered a 
boxer's fracture of the right 5th metacarpal in 1994, which 
was treated with a boxer's fracture splint.  X-rays confirmed 
the fracture and showed that the bones had reset with minimal 
dorsal angulation.  The service medical records reflect that 
the veteran was left handed.  

According to a June 1998 VA joints compensation and pension 
examination report, the claims file was not available for 
review.  The veteran reported that he had fractured the right 
5th metacarpal during active service and had pain in the 
right hand since that time, especially after doing a lot of 
work.  He currently had diminished sensation in the medial 
aspect of the right hand.  The examiner gave a diagnosis of 
status post fracture of right 5th metacarpal, with minimum 
residual.  No X-rays were taken.

In June 2002, the veteran underwent a VA compensation and 
pension orthopedic examination of the right hand.  According 
to the examination report, the examiner reviewed the claims 
file and history of inservice right 5th metacarpal fracture.  
During the examination, the veteran noted continued right 
hand tenderness over the 5th metacarpal.  He reported that he 
was unable to throw a football or play piano with the right 
hand.  Repetitive motion increased his hand pain and the hand 
was stiff upon rising everyday.  The examiner found mild 
weakness on apposition of the thumb and fifth finger on the 
right and increased pain on repetitive motion of the 5th 
digit.  Right hand strength was slightly diminished.  There 
was tenderness to palpation over the 5th metacarpal.  X-rays 
showed a mild deformity at the right 5th metacarpal neck 
consistent with old healed fracture.  The assessment was 
residuals of metacarpal fracture.  

The service-connected residuals of a right 5th metacarpal 
fracture have been manifested throughout the appeal period by 
a dorsal angulation deformity of the metacarpal bone, 
weakened grip strength, pain on repetitive movement, morning 
stiffness, and tenderness to palpation over the right 5th 
metacarpal.

Service connection was granted for fracture of the right 5th 
metacarpal, and a noncompensable evaluation was assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5227.  Effective August 26, 2002, 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 was revised.  Compare 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5126-5156, 5216-5230 (2001), with 67 
Fed. Reg. 48784-48787 (2002).  However, the change to 
Diagnostic Code 5227 was not substantive and does not affect 
the outcome in this case, as the change replaced the term 
"any other" with "ring or little finger."  Under either 
the old or revised criteria, ankylosis of the little finger 
warrants a noncompensable evaluation.  Id. 

However, the metacarpal bones are not located in the fingers, 
they are bones of the hand.  See 38 C.F.R. § 4.71a, Plate III 
(2002).  X-rays show "mild" dorsal deformity of the 
fractured metacarpal.  38 C.F.R. § 4.44 (2002) states that a 
deformity may throw abnormal stress upon, and cause 
malalignment of joint surfaces.  The direction of angulation 
and extent of deformity should be carefully related to strain 
on the neighboring joints, especially those connected with 
weight-bearing.  In this case, however, the neighboring 
joints are the wrist joint, the 5th metacarpal phalangeal 
joint, and possibly the neighboring 4th metacarpal phalangeal 
joint.  No functional impairment of these joints has been 
shown.  They are not weight-bearing joints.  Nonetheless, the 
residuals do cause pain on repetitive motion, weakness in 
apposition with the thumb, and there is a tender spot over 
the fracture site.  

Under VA's SCHEDULE FOR RATING DISABILITIES, a fractured 
metacarpal is an unlisted condition.  See 38 C.F.R. Part 4.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which the functions affected, the anatomical location, and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2002).  

A note that follows 38 C.F.R. § 4.73, Diagnostic Code 5309 
cautions that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joint, tendons, etc.  The 
note provides for a minimum of 10 percent and is rated on 
limitation of motion.  Id.  

In determining the level of disability to assign, the Board 
notes that 38 C.F.R. § 4.40 states that functional loss is 
caused by such things as deformity, weakness, and pain.  Each 
of these is clearly shown in this case.  Because of slight 
deformity, slight weakness, and some pain on repetitive 
movement of the 5th digit, and because Diagnostic Code 5309 
offers a 10 percent minimum rating, even in the absence of 
any limitation of motion, the Board finds that manifestations 
of the veteran's service-connected fracture of the 5th 
metacarpal more nearly approximates a 10 percent disability 
rating.  38 C.F.R. § 4.7 (2002).  Accordingly, an initial 10 
percent disability rating, but no more, is warranted.  

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for fracture, 
right 5th metacarpal as of receipt of the veteran's claim, 
i.e., May 15, 1998.  See 38 C.F.R. § 3.400 (2002).  After 
review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 10 percent 
for the disability at issue at any time subsequent to this 
date.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

III.  Conclusion

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996). 


ORDER

An initial 10 percent evaluation for mild ulnar paralysis on 
the left is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.  An initial 10 
percent evaluation for residuals of right 5th metacarpal 
fracture is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

